Title: To Benjamin Franklin from Jacques Barbeu-Dubourg, 25 November 1773
From: Barbeu-Dubourg, Jacques
To: Franklin, Benjamin


Mon cher Maitre,
A Paris ce 25e. 9bre. 1773
J’ai reçu le paquet que vous avez eu la bonté de m’envoyer par M. Stanley, qui ne m’a point laissé son adresse, et que je n’ai pu savoir d’ailleurs. Ce paquet contenoit les Transactions philosophiques de Philadelphie, la vie de M. Collinson, et les deux dernieres pieces que vous avez publiées dans les papiers publics, et j’ai lu le tout avec le plus grand plaisir. J’aime le ton gay avec lequel vous persiflez vos ridiculum acri fortius et melius magnas plerumque secat res. J’ai été bien content de la reflexion de M. Collinson sur la vie champetre et les occupations du jardinage qui semblent plus assorties que toute autre avec la probité et la candeur. Je me tiens pour averti par Messieurs Otto et Morgan de cultiver des Coronasolis, pour tirer de l’huile de leurs semences. La machine de M. W. Henry, quoiqu’elle ne paroisse pas decrite assez clairement, m’a paru fort ingenieuse. M. de Reaumur a fait part au public d’une idée assez analogue que M. Le Prince de Conti lui avoit suggerée au sujet de ses fours à poulets. A propos de cela j’attens avec d’autant plus d’impatience la description de votre nouveau poele que je me propose de reprendre sur la fin de l’ hiver avec un ou deux amis le project de faire couver des oeufs et elever des poulets avec oeconomie sans le secours des poules couveuses. Si vous aviez jamais speculé sur cela, je vous prie de me faire part de vos reflexions.
S’il y a quelque critique de votre ouvrage, je n’en suis pas encore informé. On en parle tres bien de toutes parts; les feuilles periodiques en ont fait les plus grands eloges, cependant le debit n’y repond pas jusqu’icy; il est vrai que le tems des fetes de la Cour apres la saison des vacances est une circonstance tres defavorable.
Si j’ai donné mon adresse aux ecoles de Medecine, ce n’est pas que j’aye changé de demeure; c’est parceque le Bedeau de la faculté qui y demeure et qui est mon relieur, s’est chargé de tous les details, et n’avoit pas droit de faire mettre son nom au frontispice ainsi c’est de ma part un domicile d’election chez lui, comme il est d’usage commun d’elire domicile chez son procureur quand on a des procès, afin qu’il soit le premier instruit des significations qu’on recoit à ce sujet. Quant à la rue, ce n’est pas de la boucherie, mais de la bucherie, mot derivé vraisemblablement de bucher, et celui cy de buche, ou busche, et cette rue a pu etre ainsi appellée par rapport aux chantiers de bois de chauffage ou les buches sont entassées en grandes piles, lesquels chantiers sont en tres grand nombre de ce meme côté de la riviere, mais aujourd’huy un peu plus loin, parce qu’on les repousse successivement a mesure que la ville etend son enceinte.
J’ai eté fort aise de faire connoissance avec M. Fromond, mais il a demeuré trop peu de tems icy. Je lui ai porté un exemplaire de vos oeuvres pour lui et un dont il a bien voulu se charger pour le P. Beccaria. J’en ai envoyé un a la societé philosophique de Roterdam par la voye d’un Chapelain de l’ambasse de Hollande (M. de la Broue) et un a la societé royale de Gottingue par le moyen de M. Zanoni. Il faut esperer que M. Pickering ne tardera pas desormais d’arriver avec ceux dont il s’est chargé pour vous de si bonne grace.
Quelques discussions que j’ai eu a essuyer de la part du graveur et de son imprimeur en taille douce m’ont empeché de pouvoir vous envoyer plustôt les 12 portraits que l’on vous demande separement; mais enfin j’en ai fait tirer un demicent de nouveaux et je ferai partir demain la douzaine en question avec les six exemplaires que vous desirez aussi de l’ouvrage par les voitures ordinaires tout simplement, sans attendre ni chercher davantage d’occasions, attendu que cela fait un paquet suffisant pour les messageries. Je l’ai adressé a Calais a M. Audibert du Pont negociant qui vous l’expediera aussitôt pour Londres.
M. Dalibard est tres content de sa glace, quoique beaucoup plus chere que celles de ce pays cy. Il vous salue et vous remercie. Lorsque vous me ferez la grace de m’envoyer quelque chose par la poste à l’avenir, il me parviendra franc de port, si vous voulez prendre la peine de mettre a votre lettre une première envelope a mon adresse, et de l’arreter avec tres peu de cire sans cachet; d’ajouter a cette lettre tous les papiers ou brochures qu’il vous plaira, de recouvrir le paquet d’une bande transversale de papier d’un ou deux pouces de large, arretée sans cachet avec un peu de cire, avec une souscription a Monsieur Zanoni, enfin de recouvrir le tout d’une envelope exterieure avec votre cachet, et d’y mettre l’adresse a Monseigneur, Monseigneur le Duc d’Aiguillon, Pair de France, et Ministre d’etat a Versailles. Si le paquet faisoit un trop gros volume, il seroit a propos d’en faire deux envois successifs en le partageant, quoique un paquet de 8 ou 10 feuilles d’impression puisse passer ainsi sans difficulté.
M. Le Roy lut le 13e. de ce mois a la rentrée publique de l’Academie des siences un memoire sur les conducteurs destinés a preserver les batimens, dont je me serois fait un devoir de vous rendre compte en detail, s’il ne m’avoit dit qu’il vous le communiqueroit. Il pretend que M. Wilson n’etoit pas le seul de l’avis des conducteurs sans pointe; en ce cas j’etois dans l’erreur a cet egard.
J’ai vu M. Le Marquis de Courtenvaux, et diné chez lui lundi dernier, où nous bumes a votre santé. Il a une magnifique machine electrique, ou je compte essayer quelques experiences dans le courant de la semaine prochaine. Je ne manquerai pas de vous rendre compte du succès, s’il en vaut la peine. Il y a pourtant apparence que ce ne sera pas immediatement, parce qu’il pourra etre besoin de plusieurs seances et peutetre meme de divers preparatifs, et que l’on ne fait pas toujours aller les ouvriers aussi vite que l’on voudroit; vous devez le savoir aussi bien ou mieux qu’un autre, d’ailleurs je ne sais peutetre pas encore bien tout ce que j’aurai à leur demander.
J’espere que l’extrait du vieil Almanac de Pensylvanie ne sera pas seulement applaudi icy, mais qu’il y fera du fruit. Dieu le veuille. Mademoiselle Biheron, Mademoiselle Basseporte et ma femme m’ont chargé de vous faire bien des amitiés. Pas une d’elles ne se portent bien; ce sont trois emplatres, mais qui vous sont bien attachées. J’ai bien peur que cela ne vous conviennent gueres.
Pour moi, je me porte bien, graces à Dieu, et si bien que j’aurois passé la mer pour aller vous trouver cet hiver, si ma femme eût eté en un etat ou je pusse la quitter. Si sa santé se raffermit nous ferons le voyage ensemble l’année prochaine, si elle veut m’en croire. J’ai l’honneur d’etre avec un tendre et inviolable attachement, Monsieur et cher Ami, Votre tres humble et tres obeissant serviteur
Dubourg
Mes respectueuses civilités, s’il vous plait a M. Pringle.
 
Addressed: To / Dr. Franklin f. r. s. Deputy / Postmaster general of North America / Cravenstreet / London / for the Post office
